Citation Nr: 1223294	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  03-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from November 1977 to April 1981 and October 1981 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The Board notes that the original issue on appeal was entitlement to service connection for bilateral hearing loss; however, the May 2006 rating decision denied entitlement to service connection for right ear hearing loss.  Thus, only the issue of entitlement to service connection for left ear hearing loss remains on appeal.  In May 2006 and August 2010 the Board remanded the issue on appeal for further development.  In August 2010 the Board also remanded the issue of entitlement to service connection for visual impairment, to include vitreal syneresis and dry eyes.  During the pendency of the appeal, a May 2011 rating decision granted the Veteran service connection for dry eyes with vitreal syneresis with an initial 10 percent disability rating effective January 1, 1999; thus, the benefits sought on appeal have been fully granted and the issue is no longer before the Board. 

The Veteran testified before the undersigned Veterans Law Judge in August 2005. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  Extending the benefit of the doubt to the Veteran, left ear hearing loss is shown as likely as not to be due to exposure to loud noise during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

According the Veteran's DD 214 her military occupational specialty (MOS) was military police in the Army and security forces in the Air Force.  The Veteran has stated that she was exposed to loud noises during the Air Force when she was stationed on the flight line; the Board notes that the Veteran is currently service-connected for tinnitus as a result of this noise exposure.  According to the Veteran's service treatment records there was a slight shift in the Veteran's left ear hearing during her military service.  According to Reports of Medical Examination for Induction in March 1891 and August 1981 the Veteran's audiometric results were: 0 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 0 decibels and 3000 Hertz, and 10 decibels at 4000 Hertz.  A February 1989 Periodic Report of Medical Examination revealed that the Veteran's audiometric results were 5 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 5 decibels and 3000 Hertz, and 10 decibels at 4000 Hertz.  An August 1994 Periodic Report of Medical Examination revealed that the Veteran's audiometric results were 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels and 3000 Hertz, and 10 decibels at 4000 Hertz.  Thus, the Board finds that while the Veteran's audiometric results did not meet VA hearing loss standards under 38 C.F.R. § 3.385, she did have a slight shift in her left ear hearing during her military service. 
A March 2000 VA audiogram revealed audiometric results of 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels and 3000 Hertz, and 20 decibels at 4000 Hertz; the Veteran's speech recognition score was 92 percent.  At the March 2000 VA examination it was noted that the Veteran worked partly in Air Police on the flight line and that in her duties she was exposed to the usual flight line noise levels.  It was also noted that some hearing loss was noted during active duty but no profile was given.  It was stated that the audiometric results showed normal hearing and that her speech discrimination was normal.  It was noted that her intermittent tinnitus was probably due to concussive and noise exposure. 

At the May 2009 VA examination it was noted that the Veteran denied pre-military noise exposure and that post military she worked as a flight attendant.  She reported that her hearing loss was related to working during service in a building next to B 52 storage and that when the plane started it was so loud that the windows of her building would vibrate; additionally, no ear protection was worn, people were unable to hear or communicate; and eventually the building was condemned because of poor construction and the lack of sound proofing.  Her audiometric results were 20  decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 40decibles and 3000 Hertz, and 30 decibels at 4000 Hertz; the Veteran's word recognition score was 94.  It was noted that the Veteran's left ear showed mild high frequency hearing loss with excellent speech discrimination.  The VA examiner stated that the Veteran's left ear hearing loss may be related to military noise exposure but that she would defer giving an opinion until the claims file could be reviewed.  In a June 2009 addendum the VA examiner stated that the Veteran's claims file showed a March 2000 rating examination that showed normal hearing bilaterally; therefore, hearing loss was less likely than not related to military noise exposure. 

The Board notes that when speech recognition scores using the Maryland CNC Test are less than 94 percent the standards for VA hearing loss are met.  38 C.F.R. § 3.385.  Thus, according to the March 2000 VA examination the Veteran met the standards for VA hearing loss under the speech recognition scores and in May 2009 she met the standards based upon on auditory threshold.  After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for left ear hearing loss is warranted.  As noted above, the Veteran has active duty service from November 1977 to April 1981 and October 1981 to December 1998; according to the Veteran's testimony and her reports to VA examiners she was exposed to loud noises on the flight line.  The Board finds that even though the Veteran did not report any symptoms of left ear hearing loss during service it is clear from her service treatment records that her hearing decreased during her military service and that she was exposed to loud noises during service.  In addition, the Board notes that the Veteran met the standards for VA hearing loss in March 2000; less than a year and a half after she discharged from the military.    

Despite the fact that the rationale of the June 2009 addendum opinion is against the Veteran's claim of entitlement to service connection for left ear hearing loss the  Board finds that award of service connection for left ear hearing loss is still appropriate here.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here while the May 2009 VA examiner opined in her June 2009 addendum opinion that the Veteran's left ear hearing loss was not related to her military service because the March 2000 VA audiogram was within normal limits she did not appear to consider that the Veteran met the standards for VA hearing loss under 38 C.F.R. § 3.385 on the basis of word recognition scores in March, that the Veteran's hearing shifted during her military service, or the Veteran's statements pertaining to continuity of symptomatology.  Also, the Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   In this case, there is no evidence that the Veteran had any post-service acoustic trauma.   Prior to the June 2009 addendum opinion the VA examiner stated in May 2009 that the Veteran's left ear hearing loss may be related to military noise exposure; the VA examiner only made a negative nexus opinion on the basis that the Veteran did not have hearing loss in March 2000.  However, as noted above the Veteran did meet the VA hearing loss standards in March 2000.   Moreover, the Board finds that the June 2009 addendum opinion failed to take into account the Veteran's decrease in her hearing during her military service and since her discharge from the military.  The Board notes that the Veteran did work as a flight attendant for a short period after the military; however, there was already a documented decrease in her hearing prior to this and there is no evidence of any post-service recreational noise exposure.  Thus, the Board finds that service connection must be granted.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when her left ear hearing loss began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that her left ear hearing loss began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of her service.  Throughout the course of her communications with VA, the Veteran has consistently maintained that her left ear hearing loss began in active service; the Board finds that such consistency makes her statements credible.   

In summary, the Veteran seeks service connection for left ear hearing loss as related to in-service noise exposure.  It is clear that she was exposed to in-service noise, her hearing shifted during service, and that her post-service left ear hearing loss meets the standard for hearing loss under 38 C.F.R. § 3.385.  Based on credible statements given by the Veteran, she has experienced left ear hearing loss in service and ever since service.  The Board notes that there is no evidence of post-service noise exposure and given that no medical evidence attributes the left ear hearing loss to noise exposure incurred outside of active service, the record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed left ear hearing loss.  Consequently, resolving any doubt in the Veteran's favor, the Board concludes that service connection for left ear hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


